Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 5/2/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 5/16/22.
The application has been amended as follows: 
Claim 1. (AMEND) A water-resistant LED capture device comprising:
a base module; and,
a deformable cap module configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device,
wherein the base module and the cap module are configured such that assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module at a first end of the internal cavity and assembling the cap module to a lens module provides a second water-resistant seal at a second end of the cavity,
wherein, when the base module is inserted into the cap module, the base module defines at least two lumens extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein,
wherein assembling the cap module to the base module introduces a radial compression that forms a third water-resistant seal circumscribing each of the insulated conductors in the corresponding at least two lumens such that the internal cavity is sealed between the first water-resistant seal, the second water-resistant seal, and the third water-resistant seal, and,
wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via at least one translucent or transparent portion of the cap module.

Claim 22. (AMEND) The water-resistant LED capture device of claim [[31]]-21, wherein the base module is at least partially deformable and assembling the base module to the cap module induces deformation of the base module.

Claim 23. (AMEND) The water-resistant LED capture device of claim [[31]]-21, wherein the base module is configured to split at least partially along a plane that is substantially coplanar with an axis of each of the two lumens.

Claim 24. (AMEND) The water-resistant LED capture device of claim [[31]]-21, wherein the cap module has an aperture through which a lens of the light-emitting device projects when the light-emitting device is received in the internal cavity and the cap module is assembled to the base module.

Claim 25. (AMEND) The water-resistant LED capture device of claim [[31]]-21, wherein the base module comprises a deformable sealing member at least partially defining the at least two lumens.

Claim 28. (AMEND) A water-resistant LED capture device comprising:
a base module; and,
a cap module configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device,
wherein at least one of the base module and the cap module are configured such that assembling the base module to the cap module results in compression that provides a first water-resistant seal between the cap module and the base module at a first end of the internal cavity,
wherein, when the base module is assembled to the cap module, the base module defines at least two lumens extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, and,
wherein assembling the cap module to the base module introduces a radial compression that forms a second water-resistant seal circumscribing each of the insulated conductors in the corresponding at least two lumens such that a plurality of water-resistant seals, comprising the first water-resistant seal and the second water-resistant seal, substantially seal the internal cavity such that electrical connections of the insulated conductors to the received light-emitting device are sealed within the internal cavity.
Allowable Subject Matter
Claims 21-33 and 36-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 28 requires, inter alia, a water-resistant LED capture device comprising a base module and a cap module configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, and wherein assembling the base module to the cap module provides a seal between the cap module and the base module at a first end of the internal cavity, and assembling the cap module to the base module introduces a radial compression that forms a seal circumscribing each of insulated conductors in corresponding at least two lumens such that a plurality of water-resistant seals substantially seal the internal cavity.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claim 21 is allowed for including substantially the same allowable subject matter as that of claim 28. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875